DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2019-0016188, filed on 12/26/2019.
Response to Amendment
 This office action is responsive to amendment filed on August 23, 2022. Claims 1 and 11 have been amended. No claims have been added or canceled. Claims 1-20 remain pending in the application.
Examiner note
The Examiner made the three prong analysis of 112 (f) for the term “module” used in claim 11. However, this term is modified by a known structure called storage and therefore, it fails the 3 prong test and does not invoke 112 (f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor et al. (US. Pat. No. 10,175,886 B1, hereinafter Kantor) in view of Veselov et al. (US. Pat. No. 11,216,563 B1, hereinafter Veselov).
Regarding claim 1. 
       Kantor teaches a method for operating a storage driver, which is performed by a storage driver apparatus in a container environment (Kantor teaches in Fig. 5 and [Col. 13, lines 38-45] a system 500 includes storage driver 514 in a container environment is provided), the method comprising:     
        requesting downloading of an image for running a container (Kantor teaches in [Col. 14, lines 40-46 and lines 54-58] the container is scheduled to run on a host and further the workload scheduler may then request the selected hosts to start the containers. If an image is deployed for the first time, the systems described herein may download the image from the central image repository); 
       downloading a plurality of sub images associated with the requested image (Kantor teaches in Fig. 5 and [Col. 13, lines 43-62] a graph storage driver 514 may manage container storage layer images for container management system 512. A hyperscale storage system 516 may provide availability to images across the cluster. The new container may include a storage layer image 530 and a storage layer image 532 and, in some examples, a storage layer image 534…(i.e., here different images 530, 532 and 534 are equivalent to the claimed sub-image and related to the requested image to be downloaded in the system) and the systems described herein may begin downloading storage layer image 530 (i.e., one of the sub-image) to host system 520); 
     allocating the plurality of downloaded sub images to a plurality of independent logical volumes included in a physical volume in a multi-layer based file system (note that different images 530, 532 and 534 are equivalent to the claimed sub-image and related to the requested image to be downloaded in the system. Kantor teaches in Fig. 5 and [Col. 13, lines 43-62] container storage layer images for container management system 512, layer image 530 and a storage layer image 532 and, in some examples, a storage layer image 534 and further teaches in [Col. 10, lines 53-60] the cluster may store volumes that include storage layer images at a greater rate than at least one additional type of volume that is also subject to storage reflection. For example, the cluster may, by default, store volumes of a certain type at a rate of one out of every 20 nodes in the cluster); and Kantor further teaches running the container using the plurality of sub images Kantor teaches in Fig. 5 and [Col. 13, lines 43-62] a graph storage driver 514 may manage container storage layer images for container management system 512…, the systems described herein may begin downloading storage layer image 530 (i.e., one of the sub-image) to host system 520 and further teaches in [Col. 14, lines 27-42] accordingly, the system and the methods provide scalable mechanism to store and access container images…,the images from the cluster instead of waiting for images to download from a container image registry. By using reflection, the systems described herein may maintain N copies of container images. When the container is scheduled to run on a host which does not have the image, the systems described herein may start the image by issuing remote I/O). But, Kantor does not explicitly teach the allocation of sub images to a plurality of independent logical volumes, running sub images stored in the plurality of independent logical volumes; and storing the plurality of downloaded sub images in the plurality of independent logical volumes, respectively.
           However, Veselov teaches the allocation of sub images to a plurality of independent logical volumes, running sub images stored in the plurality of independent logical volumes (note that the term image’s copy is similar to the claimed “sub images”. Veselov teaches in [Col.11, lines 50-55] a volume image's copy of the physical storage device contents may be independent of the file system (i.e., the volume image contains a block based replica of the virtual machine) and/or may include the file system of the corresponding logical volume represented by the parts of the physical stored device that are copied); and 
          storing the plurality of downloaded sub images in the plurality of independent logical volumes, respectively (Veselov teaches in [Col. 11, lines 55-67] storing the volume image may copy the entirety of the source medium, such that the contents represented by the stored data, as well as the structure of the stored data, are contained in the volume image).
                  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Veselov by including an independent of a file system which includes a logical volumes and further storing the volume images ([Col. 11, lines 55-67]) into the teachings of Kantor invention. One would have been motivated to do so in order to operate as independent computing devices to users of a data center, and allows a service provider to provide or enable security assessment services that analyze the behavior of computing resources to identify vulnerabilities and bad configurations and thus helps the system to efficiently to scale the resources, aggregate load, provide capacity to high-demand organizations by coordinating demands and thus allows a single physical computing device to host instances of virtual machines that appear and operate as independent computing devices to users of a data center in an efficient manner.
Regarding claim 2. 
         Kantor further teaches wherein in the requesting of the downloading of the image, running of a Docker is requested using a predetermined image and downloading of an image for running the container is requested through a Docker engine of the run Docker (Kantor teaches in Fig. 5, [Col. 13, lines 41-45] a container management system 512 (e.g., DOCKER) may enable host systems 510 and 520 to host containers. A graph storage driver 514 may manage container storage layer images for container management system 512 and also teaches in [Col. 15, lines 6-12] a data node for a hyperscale storage system (e.g., a VERITAS HYPERSCALE Data node) may serve as back-end storage for a container image registry (e.g., a DOCKER container image registry). Thus, a cluster graph storage driver may implement awareness of the data node as an image repository and list all available images (i.e., predetermined image) and further teaches in [Col. 7, lines 60-65] that the separate guest kernel that runs in isolation from a host kernel. Examples of containers include, without limitation, a DOCKER container).
Regarding claim 7. 
         Kantor further teaches wherein in the allocating of the independent logical volume, each of the plurality of downloaded sub images is allocated to the independent logical volume using a storage driver interface of the Docker (Kantor teaches in [Col. 14, lines 33-42] the graph driver can have information (e.g., by communicating with a hyperscale storage controller) regarding locations where the images are available in the cluster and provide instant recovery of the images from the cluster instead of waiting for images to download from a container image registry. By using reflection, the systems described herein may maintain N copies of container images. When the container is scheduled to run on a host which does not have the image, the systems described herein may start the image by issuing remote I/O and further teaches in Fig. 5, [Col. 13, lines 41-45] a container management system 512 (e.g., DOCKER) may enable host systems 510 and 520 to host containers. A graph storage driver 514 may manage container storage layer images for container management system 512 and also teaches in [Col. 15, lines 6-12] a data node for a hyperscale storage system (e.g., a VERITAS HYPERSCALE Data node) may serve as back-end storage for a container image registry (e.g., a DOCKER container image registry).
Regarding claim 11.
Claim 11 incorporates substantively all the limitation of claim 1 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 12.
Claim 12 incorporates substantively all the limitation of claim 2 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 17.
Claim 17 incorporates substantively all the limitation of claim 7 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 

Claims 3-6, 8, 10, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor in view of Veselov further in view of Ojeil et al. (US. Pub. No. 2004/0220960 A1, hereinafter Ojeil).
Regarding claim 3. Kantor in view of Veselov teaches the method of claim 1.
        Kantor further teach wherein in the allocating of the independent logical volume(note that different images 530, 532 and 534 are equivalent to the claimed sub-image and related to the requested image to be downloaded in the system. Kantor teaches in Fig. 5 and [Col. 13, lines 43-62] container storage layer images for container management system 512, layer image 530 and a storage layer image 532 and, in some examples, a storage layer image 534 and further teaches in [Col. 10, lines 53-60] the cluster may store volumes that include storage layer images at a greater rate than at least one additional type of volume that is also subject to storage reflection. For example, the cluster may, by default, store volumes of a certain type at a rate of one out of every 20 nodes in the cluster), the plurality of downloaded sub images are allocated to at least one lower layer, an upper layer (note that the term “lower layer” indicates read operation and the term “upper layer” indicates both read and write operations in the file system in light of the specification Para.[11]. Kantor teaches in [Col. 11, lines 10-14] a target location in a read-only storage layer (i.e., lower layer) image used by the container and/or a target location within the underlying host storage).
          Kantor in view of Veselov does not explicitly teach a volume layer independently separated in the multi-layer based file system, respectively.
          However, Ojeil teaches a volume layer independently separated in the multi-layer based file system, respectively (Ojeil teaches in Para.[0022] storage layer 106B comprises volumes 110A and 110B. Thus, volumes 110A and 110B are referred to as components of storage layer 106B. A logical volume manager may manage the components of storage layer 106B. Storage layer 106C (i.e., multi-layer based file system) comprises physical devices 112A-112D. Get-mapping routine 104B determines one or more physical device identifiers, each of which stores a stores a part of a volume that stores a part of the file, and returns the one or more physical device identifiers to database server 102 as a result of the method).
                  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ojeil by including different storage layers like volume layers to store files ([0022]) into the teachings of Kantor in view of Veselov invention. One would have been motivated to do so since this method involves providing an identifier of a component e.g. file, of a storage layer, through an interface, to a get-mapping routine and mappings between different components of storage layers in order to recursively obtain mapping between storage layer components and thus helps to provide high capacity and high speed in downloading of images in a storage layer in an efficient manner. 
Regarding claim 4.
        Kantor in view of Ojeil further teaches wherein in the multi-layer based file system, at least one lower layer is only readable (note that the term lower layer indicates only read operation in the file system in light of the specification Para.[11]. Kantor teaches in [Col. 11, lines 10-14] a target location in a read-only storage layer (i.e., lower layer) image used by the container and/or a target location within the underlying host storage), the upper layer is readable and writable, and the volume layer is sharable between the containers (note that the term upper layer indicates read/write operation in the file system in light of the specification Para.[11]. Kantor teaches in [Col. 14, lines 10-18] image registries (e.g., servers) may store filesystem layers that make up a container image. These filesystem layers may be copy-on-write layers (e.g., difference layers), which may collectively be called a “graph” for example, container layers may be shared amongst container images and Ojeil also teaches in Para.[0089] extent store layer used for read file and volume layer used for both read and write (i.e., lower and upper layers)).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ojeil by including lower, upper layer and volume layers ([0089]) into the teachings of Kantor by including the method of read and write file operation in a storage layers and further into the teachings of Veselov invention. One would have been motivated to do so in order to the user easily can perform searching files more efficiently and each user defines and maintains the needed files for a specific application to run in an efficient manner. 
Regarding claim 5. Kantor in view of Veselov further in view of Ojeil teaches the method of claim 3.
       Kantor in view of Ojeil further teach wherein the at least one lower layer, the upper layer, and the volume layer operate like one file system using a union file system (note that the term “lower layer” indicates read operation and the term “upper layer” indicates both read and write operations in the file system in light of the specification Para.[11]. Kantor teaches in [Col. 13, lines 38-43] a container management system in a docker container and further teaches [Col. 11, lines 10-14] a target location in a read-only storage layer (i.e., lower layer) image used by the container and/or a target location within the underlying host storage and also Ojeil teaches in Para.[0004] each storage layer in the hierarchy may represent multiple different components of the storage layer as a single physical device. Such abstraction insulates upper storage layers from details that can be managed by lower storage layers and application may instruct a file system to perform operations on the file without expressly indicating which logical volumes store the parts of the file).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ojeil by including the method of using a single file system for multiple storage layers in a container system ([0004]) into the teachings of Kantor by including a docker container system further in view of Veselov invention. One would have been motivated to do so since, docker uses file systems inspired by Union file systems, such as, layer Docker images. As actions are done to a base image, layers are created and documented, such that each layer fully describes how to recreate an action in an efficient manner.
Regarding claim 6. Kantor in view of Veselov further in view of Ojeil teaches the method of claim 3.
            Kantor in view of Ojeil further teaches wherein in the allocating of the independent logical volume, the downloaded sub images are sequentially stored in the at least one lower layer (Kantor teaches in Fig. 5 and [Col. 13, lines 43-62] container storage layer images for container management system 512, layer image 530 and a storage layer image 532 and, in some examples, a storage layer image 534 and further teaches in [Col. 10, lines 53-60] the cluster may store volumes that include storage layer images at a greater rate than at least one additional type of volume that is also subject to storage reflection and Ojeil further teaches in Para.[0004] that logical volumes store the parts of the file. After receiving the file's identifier from the file system, a logical volume manager can determine which volumes store the parts of the file, and instruct a lower storage layer subsystem to perform corresponding operations on one or more of the relevant parts).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ojeil by including the method of using a logical volume in a lower storage layer ([0004]) into the teachings of Kantor in view of Veselov invention. One would have been motivated to do so in order to increase abstraction, flexibility, and control and further the logical volumes have meaningful names like “databases” or “root-backup”. Volumes can be resized dynamically as space requirements change and migrated between physical devices within the pool on a running system or exported easily.

Regarding claim 8. Kantor in view of Veselov further in view of Ojeil teaches the method of claim 3. 
       Kantor in view of Ojeil further teaches wherein in the running of the container, a write request is stored in the upper layer, which is generated while the container is run (Kantor teaches in [Col. 14, lines 56-64] an image is deployed for the first time, the systems described herein may download the image from the central image repository. The hyperscale storage driver may be registered to each container host, such that the container may be registered on every host in the cluster and ages may be downloaded from the remote node and/or the central image registry. In either case, a container image may be created locally to serve all write operations and further Ojeil teaches in Para.[0004] the storage layer as a single physical device. Such abstraction insulates upper storage layers from details that can be managed by lower storage layers. For example, a file may be divided into multiple parts, with each part being "stored" on a different logical volume).        
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ojeil by including the method of storing a file in upper storage layer ([0004]) into the teachings of Kantor in view of Veselov invention. One would have been motivated to do so since, storing the file in upper storage layer provides many uses to the users as it provides great flexibility to the users. It helps in keeping all the important records at a synchronized place with loads of data security. It helps in keeping a check on all the records and also helps in maintaining a check on the number of users who have access to the data in an efficient manner.

Regarding claim 10. Kantor in view of Veselov further in view of Ojeil teaches the method of claim 3. 
          Kantor in view of Ojeil further teaches wherein in the running of the container, the volume layer is changed according to a command by a user of the storage driver (Kantor teaches in [Col. 14, lines 56-64] an image is deployed for the first time, the systems described herein may download the image from the central image repository. The hyperscale storage driver may be registered to each container host, such that the container may be registered on every host in the cluster and ages may be downloaded from the remote node and/or the central image registry and Ojeil also teaches in Para.[0004] that the file may be divided into multiple parts, with each part being "stored" on a different logical volume. An application may instruct (i.e., a command) a file system to perform operations on the file without expressly indicating which logical volumes store the parts of the file. After receiving the file's identifier from the file system, a logical volume manager can determine which volumes store the parts of the file, and instruct a lower storage layer subsystem to perform corresponding operations on one or more of the relevant parts).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ojeil by including the method of using a logical volume in a lower storage layer ([0004]) into the teachings of Kantor in view of Veselov invention. One would have been motivated to do so in order to increase abstraction, flexibility, and control and further the logical volumes have meaningful names like “databases” or “root-backup”. Volumes can be resized dynamically as space requirements change and migrated between physical devices within the pool on a running system or exported easily.
Regarding claim 13.
Claim 13 incorporates substantively all the limitation of claim 3 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 14.
Claim 14 incorporates substantively all the limitation of claim 4 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 15.
Claim 15 incorporates substantively all the limitation of claim 5 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 16.
Claim 16 incorporates substantively all the limitation of claim 6 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 18.
Claim 18 incorporates substantively all the limitation of claim 8 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 
Regarding claim 20.
Claim 20 incorporates substantively all the limitation of claim 10 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor in view of Veselov further in view of Ojeil and further in view of Sedukhin et al. (US. Pub. No. 2008/0270585 A1, hereinafter Sedukhin).

Regarding claim 9. Kantor in view of Veselov further in view of Ojeil teaches the method of claim 3.
        Kantor in view of Veselov further in view of Ojeil does not explicitly teach wherein in the running of the container, a life cycle of the upper layer is managed the same as the life cycle of the container. 
        However, Sedukhin teaches wherein in the running of the container, a life cycle of the upper layer is managed the same as the life cycle of the container (Sedukhin teaches in Para.[0016] and in Para.[0020]-[0021] the next higher meta-container using a lifecycle management protocol or other state machine protocol. The protocol represents features of the container, events, and basic lifecycle management of hosted modules and processing of hierarchical systems of application containers where each upper-layer enables larger, and FIG. 2, an exemplary block diagram illustrates the receipt of commands by a container and the emitting of events. A driver 202 receives lifecycle management commands with respect to a module from, for example, another application program or a user and provides them to the container 204 that is associated with the driver 202).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sedukhin by including the method of using a lifecycle management protocol to determine the lifecycle of the container ([0004]) into the teachings of Kantor in view of Veselov further in view of Ojeil invention. One would have been motivated to do since, the container supports runtime execution of the associated module, and a meta-container is interfaced with the container via a corresponding defined set of drivers, where the meta-container receives command associated with one of the modules and provides the received command to one of the drivers associated with the container for processing the command with reference to the modules for virtualization of the containers in the hierarchy, so that recursion and layered hierarchy provides flexible, extensible and efficient management of the distributed application in the system, thus providing an interface between the container and an external management system to configure and coordinate execution of distributed applications in an efficient manner.
Regarding claim 19.
Claim 19 incorporates substantively all the limitation of claim 9 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of the storage, the prior art of record Kantor teaches in [Col. 5, lines 41-52]. 

Response to Arguments
	Applicant argues that Kantor fails to disclose or suggest every claimed feature of claim 1. The Applicant reproduced the cited portion of Kantor to indicate that Kantor does not show that the downloaded layer image 530 or other related images are allocated to a plurality of independent logical volumes included in a physical volume in a multi-layer based file system. The Applicant also  argues that Kantor fails to disclose or suggest “allocating the plurality of downloaded sub images a plurality of … included in a physical volume “storing the plurality of downloaded sub images in the plurality of independent logical volumes” and “running, the container…., sub images stored in the plurality of independent logical volumes” as recited in claim 1. (Remarks, Pages 6-9).
       In response to the above argument(s), the Examiner respectfully disagrees because, the prior art of record Kantor teaches every claimed feature of claim 1 as previously recited by providing the method of downloading of data which includes images layers into a container that provides virtualization for an application executing within the container by employing one or more storage layers that provide a different storage view to the application from within the container than an application outside the container would have. For example, a storage layer image may specify differences between an underlying image and a storage view presented when the storage layer is applied as narrated in [Col. 7, lines 66-67 and Col. 8, lines 1-15] Kantor also teaches how to run the images in a server or container by programming the application operating system to store the images as narrated in [Col. 15, lines 45-62]. However, the Examiner has introduced the new prior art of record Veselov et al. (US. Pat. No. 11,216,563 B1) to teach the change in scope of the amended claims 1 and 11 limitations respectively. 
                 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455